Citation Nr: 1821074	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  14-35 354A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD) and major depressive disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1982 to October 1985 and November 2004 to November 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) above.  

In February 2017, the Veteran testified before the undersigned Veterans Law Judge during a Travel Board hearing.  

With respect to characterization of the claim on appeal, the Board notes that, while the Veteran's claim has only been adjudicated as one for service connection for PTSD, the issue has been expanded and re-characterized, as reflected on the title page, given that he has been diagnosed with major depressive disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

For reasons explained below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.  


REMAND

During the June 2016 VA examination, the VA examiner diagnosed the Veteran with major depressive disorder (MDD) with anxiety but stated that he could not assert that the Veteran's MDD was caused by or a result of his military service.  However, the VA examiner did not provide a rationale for his opinion and the other evidence of record does not contain any indication as to the likely etiology of the Veteran's MDD.  Therefore, the June 2016 VA opinion is inadequate and a remand is required to obtain an additional opinion.  

Additionally, review of the record reveals that the transcript of the February 2017 Travel Board hearing is incomplete.  On remand, the Veteran should be informed of the incomplete hearing transcript and of his right to request another hearing, if he desires.  

Accordingly, the case is REMANDED for the following action:

1. Inform the Veteran that the transcript of his February 2017 Travel Board hearing is incomplete, in that it cut off at a certain point during the hearing, and that he may request another hearing before a Veterans Law Judge, if he desires.  

2. Return the claims file to the clinician who provided the June 2016 VA opinion and request that he provide an opinion as to whether it is as likely as not (a probability of 50 percent) that the Veteran's major depressive disorder was incurred in or is otherwise related to his service, including as a result of the traumatic events he experienced during service.  

If the June 2016 VA examiner is no longer available, arrange to obtain an opinion from another appropriate clinician. 

In addressing the above, the provider must consider and discuss all relevant medical evidence and lay statements, including the Veteran's competent assertion that he has experienced psychiatric problems and symptoms since service.  

A rationale should be provided for each opinion offered.

3. Readjudicate the claim on appeal.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).





_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




